—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Kings County (S. Leone, J.), *413entered August 28, 1998, which, upon a jury verdict finding the defendant 100% at fault in the happening of the accident, and a jury verdict on the issue of damages, is in favor of the plaintiff and against it in the sum of $532,450.
Ordered that thé judgment is reversed, on the law, and a new trial is granted on the issues of liability and damages, with costs to abide the event.
On February 12, 1993, the plaintiff was allegedly injured when she tripped and fell on a temporary snow-covered ramp in front of an apartment building owned by the defendant.
The court erred in denying the defendant’s request to charge the jury regarding its responsibility to use reasonable care to keep the property clear of snow and ice in areas where use by pedestrians is foreseeable (see, PJI 2:111A.1), since there was evidence that it was snowing at the time of the accident (cf., Kay v Flying Goose, 203 AD2d 332; Newsome v Cservak, 130 AD2d 637). Accordingly, a new trial is required on the issue of liability.
Upon our review of the record, we find that a new trial is required, as well, on the issue of damages.
In light of our determination, we need not address the appellant’s remaining contentions. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.